                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

JOHN HENRY DAWSON, JR.,                )
                                       )
           Plaintiff,                  )
                                       )
     v.                                )                   CV 119-067
                                       )
JOHN M. PERKINS, Investigator, and      )
RICHMOND COUNTY SHERIFF OFFICE, )
                                       )
           Defendants.                  )
                                   _________

                                          ORDER
                                          _________

        Plaintiff, a pre-trial detainee at Charles B. Webster Detention Center in Augusta,

Georgia, is proceeding pro se and in forma pauperis (“IFP”) in this civil rights case. On

June 25, 2019, the Court directed Plaintiff to pay an initial partial filing fee of $1.20 within

thirty days of the date of the Order and advised him that all prisoners, even those proceeding

IFP, must pay the filing fee of $350.00 in full. See 28 U.S.C. § 1915(b)(1). The time for

responding to the Court’s June 25th Order has now expired, yet Plaintiff has failed to pay the

assessed initial partial filing fee as required by the relevant provisions of the United States

Code.

        Under the Prison Litigation Reform Act (“PLRA”), prisoners granted IFP status must,

when funds are available, prepay at least a partial filing fee. 28 U.S.C. § 1915(b)(1)-(2).

Courts may not except indigent prisoners from prepaying this partial filing fee. See id.; see

also Rivera v. Allin, 144 F.3d 719, 722 (11th Cir. 1998), abrogated on other grounds by
Jones v. Bock, 549 U.S. 199 (2007); Martin v. United States, 96 F.3d 853, 856 (7th Cir.

1996) (insisting, whenever feasible, on payment in advance of initial filing fee in every civil

action covered by the PLRA). Thus, Plaintiff shall have fourteen days from the date of this

Order to inform the Court of his intentions regarding this case by complying with the Court’s

Order directing payment of an initial filing fee of $1.20 or by showing the Court why he has

not complied with the Order directing the payment. The Court DIRECTS the CLERK to

immediately inform the Court of any payment of the initial filing fee which is received from

Plaintiff.

        If Plaintiff notifies the Court that he has decided not to pursue his case and wishes to

voluntarily dismiss his complaint at this time, then the case will not count as a “strike” which

may later subject Plaintiff to the three-strike dismissal rule under 28 U.S.C. § 1915(g). It is

important that Plaintiff communicate with the Court.

        SO ORDERED this 1st day of August, 2019, at Augusta, Georgia.




                                               2
